DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
Claims 1-10 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
In regards to claim 10: Claim 10 claims A fuel cell system configured to perform the method according to claim 1. Claim 10 is indefinite at least because it is unclear if claim 10 is intended to be an independent claim, or a dependent claim that depends upon claim 1. 
If Applicant intends claim 10 to be a dependent claim, Applicant is reminded that dependent claims further limit the claim of which they depend, and therefore claim 10 should begin as “The method according to claim 1, wherein…” and provide limitations that apply to the method of claim 1. Applicant is further reminded that a “mixed claim” including both an apparatus and a method performed by the apparatus is indefinite per MPEP 2173.05(p).
If Applicant intends claim 10 to be an independent claim directed to a fuel cell system configured to perform the same or similar limitations as outlined in claim 1, Applicant should draft claim 10 in such a manner that references such limitations without referring to claim 1. 
All other dependent claims of the indefinite claims detailed above are also indefinite at least by virtue of depending on the indefinite claims detailed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-2, 4 and 7-10 are rejected under 35 U.S.C. 102 (a)(1) or 35 U.S.C. 102 (a)(2) as being anticipated by WEß et al. (US 20170263956 A1) herein “Wess”.
In regards to Claim 1, Wess discloses the following: 
1. A method for operating a motor vehicle, (see at least [0002]) comprising the acts of: 
registering a maximum dynamics requirement; and adapting an idling operating mode of a fuel cell system of the motor vehicle on a basis of the maximum dynamics requirement; (see at least [0059] “power requested by the consumers P.sub.use and the power required for the auxiliary units P.sub.aux, the control unit 60 determines a power to be demanded from the fuel cell system P.sub.system and a power demand to be required, thus, from the fuel cell stack 10. From this, the control unit 60 determines the required mass currents or operating pressures of the anode and cathode operating medium, from calculations or appropriately stored characteristic diagrams and controls the operating medium supply of the fuel cell system, for example, via the electric motor 34 of the compressor 33, as well as the agents 24, 38, etc. of the fuel cell system 100.”)
wherein in a case of a first maximum dynamics requirement lower dynamics are required than in a case of a second maximum dynamics requirement; (inherent of a power requested by the consumers and a power demand to be required per [0059], wherein power requested may deviate as necessary in situations such as vehicle temporarily stops (for example, at a traffic light), rolls to a stop, or rolls downhill, per [0005]. See also [0031] “by detecting a certain speed range, a driving environment, such as city traffic or highway, can be deduced and the appropriate operating mode can be selected.”, wherein various speed ranges are directly proportional to maximum dynamics requirements.)
wherein in the case of the first maximum dynamics requirement the fuel cell system is operated in a first idling operating mode; (see at least [0062] “the fuel cell stack is turned off in a first operating mode of the fuel cell system, when the optimal efficiency operating point P(η.sub.max) decreases so that the shaded area (low load range) is not available to the fuel cell system and the fuel cell stack, in the first operating mode.”)
wherein in the case of the second maximum dynamics requirement the fuel cell system is operated in a second idling operating mode; and (see at least [0062] “In a second operating mode of the fuel cell system, according to the disclosure, the fuel cell system is not turned off, until the minimum operating point P.sub.min decreases, to prevent the maximum cell voltage U.sub.max from being exceeded. Upon reaching the minimum operating point or the limit voltage U.sub.max, the fuel cell stack is either completely turned off or alternatively placed into a standby mode. In the standby mode, the auxiliary units of the fuel cell stack continue to operate so that the fuel cell stack can be quickly started up again from the standby mode.”)
wherein the fuel cell system is operated more efficiently in the first idling operating mode than in the second idling operating mode. (see at least [0031] “first, optimal consumption operating mode (ECO mode) and the second, optimal power operating mode (SPORT mode).”, see also Fig. 3 and [0061] that describe efficiency loss in a low load range with low power output, and [0062] “fuel cell stack is turned off in a first operating mode of the fuel cell system” which provides for more efficient operation while idling.
In regards to Claim 2, Wess discloses the following: 
2. The method according to claim 1, wherein the maximum dynamics requirement is based on a traffic situation. (see at least [0005] “The standby mode is generally set, if a power demand from the fuel cell does not exists. This is the event in the case of an electric vehicle, for example, when the vehicle temporarily stops (for example, at a traffic light)” and [0031] “For example, by detecting a certain speed range, a driving environment, such as city traffic or highway, can be deduced and the appropriate operating mode can be selected. Alternatively, a direct detection of the driving environment can take place, for example, by external sensors of the vehicle. An automatic selection of an operating mode, also preferably, takes place additionally based on past power demands”)  
In regards to Claim 4, Wess discloses the following: 
4. The method according to claim 2, wherein the traffic situation is determined by a surroundings detection system of the motor vehicle. (see at least [0031] “For example, by detecting a certain speed range, a driving environment, such as city traffic or highway, can be deduced and the appropriate operating mode can be selected.”) 
In regards to Claim 6, Wess discloses the following: 
6. The method according to claim 1, wherein the maximum dynamics requirement is limited by a driver input. (see at least [0031] “control unit is further configured to operate the fuel cell system depending on a manual input of a driver or based on a driver type detection, either in the first operating mode or in the second operating mode.”)
In regards to Claim 7, Wess discloses the following: 
7. The method according to claim 1, wherein in the first idling mode an electrical consumer of the fuel cell system is switched off or is in a switched-off state. (see at least [0021] “In a preferred embodiment of the fuel cell system, according to the disclosure, the control unit is further configured to turn off at least one auxiliary unit in the first operating mode as soon as the optimal efficiency degree operating point P(η.sub.max) of the fuel cell system decreases.”)
In regards to Claim 8, Wess discloses the following: 
8. The method according to claim 7, wherein the electrical consumer is an oxidizing agent feeder, a coolant pump, or a fuel recirculation feeder. (see at least [0006] “Depending on the fuel cell system, the plurality of auxiliary units can be comprised of at least one air compressor, a recirculation fan, a cooling water pump, valves, sensors, etc.”, see also [0050] “recirculation fan”)
In regards to Claim 9, Wess discloses the following: 
9. The method according to claim 1 further comprising the act of registering a state of charge of an energy storage device wherein the fuel cell system supplies the energy storage device with electrical energy if the state of charge is below a lower state of charge limiting value. 
In regards to Claim 10, Wess discloses the following: 
10. A fuel cell system configured to perform the method according to claim 1. (see at least Fig. 1 and [0005]-[0006] “Fuel cell system”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WEß et al. (US 20170263956 A1) herein “Wess”, in view of Crowe (US 20140277931 A1) herein “Crowe”.
In regards to Claim 3, Wess does not explicitly disclose the following, which is taught by Crowe: 
3. The method according to claim 1, wherein the maximum dynamics requirement is a future maximum dynamics requirement (see at least Fig. 4, step 404 and [0042] “the fuel cell operational and characteristic data stored in memory 262 is used in conjunction with the results of the predictive load storage levels and the predictive power load schedule from blocks 406 and 404, respectively, in order to operate (e.g., turn on; turn off, cycle, etc.) the fuel cell.”) and/or is based on a future traffic situation. (optional, see at least [0036] “at block 404, the power load demand of the vehicle 20 is predicted over a predetermined time, route, etc. Generally, the power load demand can be predicted during engine on and/or engine off conditions. In that regard, in some embodiments, via data sources 220 and others, various states of vehicle operating parameters, operator driving trends and accessory (e.g., "house loads," etc.) usage patterns, and external parameters, including present vehicle navigational data, traffic patterns, weather data, among others, are monitored.”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Crowe with the invention of Wess with the motivation of powering the needed amount of current for vehicle hotel loads onboard a vehicle while idling or engine off without discharging the vehicle batteries to a point at which the vehicle cannot be started, (Crowe, 0005]) and/or with the motivation of reducing the need for auxiliary power units (APUs) or generator sets that are relatively heavy, have a relatively high initial cost and present issues from the standpoint of maintenance costs and scheduling. (Crowe, 0004])
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WEß et al. (US 20170263956 A1) herein “Wess”, in view of Matsusue et al. (US 20180097245 A1) herein “Matsusue”.
In regards to Claim 5, Wess discloses the following: 
5. The method according to claim 1, wherein the maximum dynamics requirement is registered on a basis of a piece of information (see above citations) and 
Wess does not explicitly disclose the following, which is taught by Matsusue:
wherein the piece of information is made available by a vehicle-external computing unit. (see at least Fig. 3,  [0012] “The output performance recovering device may further include an acquisition unit configured to acquire the output from a server.”, [0049] “control device 60 calculates a predicted output value of the fuel cell 20 based on information stored in the server 100 and determines whether to execute recovery processing A based on the predicted output value of the fuel cell 20.”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Matsusue with the invention of Wess with the motivation of reducing a load of the calculating processes of the onboard control device. (Matsusue, 0102])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
June 3, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669